Order, Supreme Court, New York County (Louis York, J.), entered March 15, 2002, which, in an action for employment discrimination based on race, inter alia, granted defendants’ motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
The action was properly dismissed on the ground that the allegations of the complaint itself establish that defendants had good cause to terminate plaintiffs employment, namely, her refusal to respond to inquiries about an arrest. Concur — Ellerin, J.P., Williams, Lerner, Friedman and Gonzalez, JJ.